Electronically Filed
                                                                Supreme Court
                                                                29948
                                                                05-OCT-2010
                                                                02:06 PM

                                 NO. 29948


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent-Plaintiff-Appellee,


                                     vs.


            JUNIUS HANS, Petitioner-Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CR. NO. 06-1-2388)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Nakayama, J., for the court1

                                                  )

            Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on August 25, 2010, is hereby rejected.

            DATED:   Honolulu, Hawai'i, October 5, 2010.

                                            FOR THE COURT:
                                            /s/ Paula A. Nakayama
                                            Associate Justice

Dana S. Ishibashi for 

petitioner-defendant-appellant

on the application





      1
        Considered by: Recktenwald, C.J., Nakayama, and Duffy, JJ., Circuit

Judge Chang in place of Acoba, J., recused and Circuit Judge Crandall,

assigned by reason of vacancy.